The opinion of the court was delivered by
Garrison, J.
The Supreme Court held that the act of May 26th, 1912 (Pamph. L., p. 235), by which street railway companies were required to grant free transportation to police officers when in uniform or on duty, was a constitutional exercise by the legislature of its police power. In this view we concur.
That this statutory provision has a direct tendency to secure the presence of police officers upon street railway cars is attested by the very complaint of the plaintiff in error. That the presence of such officers upon such cars has a tendency to prevent disorderly conduct and to afford protection to passengers, if not an admitted fact is at least one of those determinations of fact that the legislature has the right to make for itself when prescribing a police regulation. Hopper v. Stack, 69 N. J. L. 562; Lyons v. Morris, 86 Id. 206.
*194How such a regulation shall be accomplished is also a purely legislative problem. The legislature might require that a police officer should be carried upon every car, or upon every other car, or at certain times of day only. If the legislature may lawfully do this, it may in lieu of such prescriptions secure the presence of the police upon the cars by the statutory provision now under review. In any case the transportation of the officer is a subordinate incident to the police regulation, and of the power of the legislature to enact such a regulation there would seem to be neither room for doubt nor ground for denial.
The argument against the constitutionality of this regulation is based fundamentally upon the contention that the considerations that have just been mentioned were not those that operated upon the mind of the legislature, which, on the contrary, it is said, were of a purely monetary character, the real purpose of the legislation in question being to save expense to the public by throwing it upotí the public utilities by the exaction from them of an unconstitutional tribute.
This argument fails to discriminate between the purposes of legislators and the objects of legislation, and hence gives no force to the established doctrine that courts deal only with the latter, i. e., with the objects of legislation as expressed in the statutory language, and are not concerned with and indeed cannot take judicial notice of the purposes of the lawmaker saving as they are so expressed. This practical distinction is pointed out in the opinion of the Supreme Court in Sawter v. Schoenthal, 81 N. J. L. 197, which upon this point has survived destructive criticism.
Another canon of constitutional law is that the language of the legislature will if possible, be so construed as to uphold rather than to destroy a statute it has enacted. We have seen that the result of the statute in question is to induce the presence of the police upon street railway cars, and that the police 'protection thus secured is within the object expressed in the language of the statute; if now it be conceded that it is also permissible to find in such language that the purpose of the legislature in the enactment of this *195statute was to exact a tribute from the carrying companies in violation of constitutional provisions, then by force of both of the judicial canons referred to we must give to the statutory language that construction which will result in sustaining it as a valid act of legislation. This places the judicial construction of the statute now before us upon its practical and legal footing. The underlying principle, however, goes further, for so negligible is the purpose that was in the mind of the legislature and so dominant is the object that is expressed in the legislation that if such object so expressed be one that the legislature may lawfully accomplish in the manner prescribed, the enactment would not be declared to be unconstitutional even if the adjudicating tribunal knew (what it could not judicially know) that the purpose of the legislature in enacting the statute was one that ran counter to constitutional restrictions; which is only another way of saying that in the judicial forum a statute stands or falls by the object that is expressed by its language. Moreover, while police regulation of public utilities is clearly within the object expressed by the title, “An act concerning public utilities,” the same can hardly be said if the statute be regarded as a taxing act or revenue-raising measure.
Affirming as we do the judgment of the court below in so far as it applies to police officers and upon the single ground of the police power, we think it proper to add that in our opinion such judgment is not sustainable upon either of the other grounds relied upon below, viz., that of indirect compensation to the plaintiff in error, or that of a custom to which it had assented.
The judgment of the Supreme Court is affirmed.
For affirmance—The Chancellor, Chibe Justice, Garrison, Trenciiarb, Parker, Bergen, Minturn, Kalisch, Black, Yrebenburgh, White, Terhune, Williams, JJ. 13.
For reversal—-None.